Title: To Thomas Jefferson from François Adriaan Van der Kemp, 25 June 1820
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas


            Dear and Respected Sir!
            Oldenbarnveld
25 June 1820.
          Your former kind indulgence make me presume, that a few lines—after so long a silence—to renew the assurance of my unabated respect shall not be unacceptable, although I have it not in my power to make these interesting. I hope that your health remains comfortable, and domestic happiness your lot.  enjoy this happiness during your last  days—and I am persuaded, very many will take a share in it.My high respected friend John Adams, enjoy’s the same blessing—although his trembling hand does longer permit him, to make use of his pen—I expect to pay him my last visit next month. How I regret—that so much must remain in the Escritoires of Both—by which the Literary world would be benefitted—and—is there nothing from your hand, for which you feel a lurking wish in your bosom—to hear the impartial judgment of the Publick?—and—my Dear Sir! would it require a greater confidence, than which you placed in me before—or here or in England—I would execute your trust, and return—if desired—the original—I have nearly lost my eyes—in pouring on the State—Records—of which I accomplished ten volumes. in Folio—many of those containing an invaluable treasure—relative—to commerce—Police—History—in several branches—and I shall not be surprised—as it happens with my N. England correspondents—Virginia might possess valuable Documents—to illustrate our state Annals—I have now two vos. before me—with regard to the Dutch Government on the Delaware (South river in N. Netherland) and before—I met different mercantile transactions—and intercourses of Individuals—of Dutch vessels—taking ladings of Tobacco in Virginia—and sailing under English colours to London.Perhaps—you might through your friends discover the proofs of commercial or Political intercourse.—Between the years 1640—and 1670 by whose communications, you would lay our state under a great obligation, and I might glory, that in your opinion I had deserved to obtain this boon.The prospects—with regard to the progress of pure undefiled religion become brighter every day so here as in Europe—even in our state its progress is sensible—it must eventually be crowned with success—I am confident—many riches—with regard to the gradual progress of the enlightened human mind may be collected in Italy and the Northern parts of Germany, and I continue to use my utmost exertions to spurr my friends to discover these buried treasures.  The expulsion of the Jews from the environs of Babylon by the Saracens—and their spreading over Europe—is and important feature  in this History—Is the mission of muhomet not another?A splendid church is build in N.York—under the name of First Congregational Church—and I doubt—or Cambridge shall provide it with an enlightened prudent Pastor—I dare not—however persuaded of your indulgence—to take some of your precious moments, and shall be satisfied—if  what I wrote—is not taken amiss—and if I am permitted, grateful of your kind regards, to recommend myself further in your good opinion—and assure you, that I remain, with the highest respect.Dear and respected Sir! Your obed. and obliged.Fr. Adr. van der Kemp